DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-13, 15-16, 18 are allowable. The restriction requirement between group I and group II, as set forth in the Office action mailed on 5/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 19-24, directed to Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 25-30, directed to species B remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Zachary Stern on 3/2/2022.
The application has been amended as follows: 
IN THE CLAIMS: 

CLAIMS 25-30 ARE CANCELLED

Claim 11, line 3, after “where the” insert –blocker--.

Replace claim 19 with: “A method of operating an aircraft engine, comprising: the aircraft engine comprising: a thrust reverser assembly for the aircraft engine including a core engine, a nacelle surrounding at least a portion of the core engine to at least partially define a bypass duct between the nacelle and the core engine, including: a translating cowl moveable between a first position and a second position; a fixed cascade element located within the translating cowl when the translating cowl is in the first position; a blocker door having a leading edge and a trailing edge that is operably coupled to the translating cowl and where the blocker door is movable between a stowed position wherein the blocker door forms a portion of the bypass duct and a deployed position, where the blocker door extends into a bypass duct conduit to deflect an airflow through the cascade element; a biasing element operably coupled to the blocker door and configured to push the blocker door from the stowed position into an initial position wherein the blocker door is partially within the bypass duct conduit and the leading edge forms a gap with a portion of the thrust reverser assembly through which the airflow enters the gap; a spring-damper assembly operably coupled to the blocker door and wherein the spring-damper assembly is configured to moderate a speed of the blocker door as the blocker door moves to the deployed position; and a second spring-damper assembly operably coupled to the translating cowl and wherein the spring-damper assembly is configured to bias the translating cowl to the first position, the method comprising generating a fore-to-aft airflow through the bypass duct of the aircraft engine; and deploying the blocker door from the stowed position to the initial position where the blocker door is partially within the bypass duct such that the leading edge of the blocker door forms the gap with the portion of the thrust reverser assembly, and moving the blocker door to the deployed position when the airflow passes through the gap to interact with the blocker door such that the blocker door is moved to the deployed position.” 

Regarding claim 20, line 2, after “unlatching”, delete –a--, insert –the--.

Replace claim 22 with: “The method of claim 19, further comprising applying hydraulic pressure to provide a damping force to suppress the speed of the blocker door moving to the deployed position.”

Replace claim 23 with: “The method of claim 19, wherein the translating cowl is simultaneously moved with the blocker door from the first position to the second position based on the airflow.”

Replace claim 24 with: “The method of claim 23, further comprising redirecting, via the blocker door in the deployed position, the airflow to exit through the cascade element that is located within the translating cowl when the translating cowl is in the first position.”

Allowable Subject Matter
Claims 10-13, 15-16, 18 are allowed.
the Applicant has adopted all allowable subject matter previously indicated. The amendments above place the application in condition for allowance by correcting all issues presented in rejoinder and minor consistency issues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/GERALD L SUNG/Primary Examiner, Art Unit 3741